914 F.2d 1493Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William H. WYATT, Jr., Plaintiff-Appellant,v.D.E. HAMILTON, Detective, Police Department, Defendant-Appellee,andJerry WORLEY;  Rodney O. Mosbey;  James Humes, CommonwealthAttorney;  Lawrence R. Nowery, Individually and inhis Official Capacity as Chief of Policefor City of Petersburg,Virginia, Defendants.
No. 90-7086.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 21, 1990.Decided Sept. 24, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (C/A No. 89-163-N)
William H. Wyatt, Jr., appellant pro se.
David C. Kohler, Michael Willis Smith, Christian, Barton, Epps, Brent & Chappell, Richmond, Va., for appellees.
E.D.Va., 898 F.2d 149.
APPEAL AFTER REMAND.
AFFIRMED.
Before K.K. HALL, MURNAGHAN, and SPROUSE, Circuit Judges.
PER CURIAM:


1
In Wyatt v. Hamilton, No. 89-7218 (4th Cir.  Feb. 23, 1990) (unpublished), we affirmed the district court's dismissal of this 42 U.S.C. Sec. 1983 action as to all defendants save Detective D.E. Hamilton.  The case was remanded so that William H. Wyatt, Jr., plaintiff-appellant, could respond to Hamilton's motion for summary judgment.


2
On remand, the district court considered Wyatt's response and denied relief.  Wyatt now appeals.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Wyatt v. Hamilton, C/A No. 89-163-N (E.D.Va. Oct. 6, 1989;  June 25, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED